People v Roark (2019 NY Slip Op 06024)





People v Roark


2019 NY Slip Op 06024


Decided on August 1, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 1, 2019

110327

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vFRANK ROARK, Appellant.

Calendar Date: June 21, 2019

Before: Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ.


G. Scott Walling, Slingerlands, for appellant, and appellant pro se.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Sypniewski, J.), rendered January 9, 2018, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
Defendant pleaded guilty to criminal possession of a weapon in the second degree in satisfaction of a multicount indictment. He also waived his right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, defendant was sentenced as a second felony offender to six years in prison followed by five years of postrelease supervision. He appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se submissions, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Egan Jr., Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.